Case 2:17-cv-00486-JRG-RSP Document 11 Filed 12/11/19 Page 1 of 1 PageID #: 95



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION

                                                    §
     DEMARQUSA HENDERSON,
                                                    §
                 Petitioner,                        §
            v.                                      §        Case No. 2:17-cv-00486-JRG-RSP
                                                    §
     DIRECTOR, TDCJ-CID,                            §
                 Respondent.                        §
                                                    §

                                                ORDER
.
           Before the Court is Respondent Director, TDCJ-CID’s Motion to Substitute Attorney

    (“Motion”). Dkt. No. 10. This Motion requests that Assistant Attorney General Jessica

    Manojlovich be permitted to withdraw and seeks to substitute Assistant Attorney General Patrick

    D. Todd in as the Assistant Attorney General representing the Respondent in this action. Id.

           After consideration, the Court GRANTS Respondent’s Motion. It is therefore ORDERED

    that Jessica Manojlovich shall be withdrawn as an attorney in this case and that all ECF

    notifications for Ms. Manojlovich shall be terminated. It is further ORDERED that Patrick D.

    Todd shall be substituted in as an attorney of record for Respondent.
          SIGNED this 3rd day of January, 2012.
          SIGNED this 11th day of December, 2019.




                                                        ____________________________________
                                                        ROY S. PAYNE
                                                        UNITED STATES MAGISTRATE JUDGE
